DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 8/30/2021 has been entered. Claims 1-18 remain for examination. 

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claims 1 and 5 filed on 8/30/2021are considered persuasive. Accordingly, the prior art fails to disclose: 
i. an antenna device as recited in claim 1 comprising: 
a patch antennawherein the capacitance loading elements are located above the patch antenna and also arranged separately in a predetermined direction, and 
when observed from above the capacitance loading elements, at least a part of the patch antenna is overlapped by the capacitance loading elements.
Claim 5 (Currently Amended): An antenna device comprising: a patch antennawherein the capacitance loading elements are located above the patch antenna, and a slit-like cutout part in a predetermined direction being formed in at least one of side edges of the capacitance loading elements, and when observed from above the capacitance loading elements, at least a part of the patch antenna is overlapped by the capacitance loading elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887